Response to Arguments
Applicant's arguments filed 2022/03/30 have been fully considered but they are not persuasive. Because;
A-  In response to applicant’s argument (page 7) about teaching of Dreja and the final conclusion that “As a result, particles can be used in a cost-effective way as only a low dosage of such particles is needed thanks to limited breakage upon industrial processing (see Paragraph [0127] of the published application). Thus, in contrast to the assertions of the Office, the present claims require a particular loading of the encapsulated oil, and not a total amount of oil in the composition.”, it should be noted that applicant’s claims are completely devoid of a limitation such as “a particular loading of the encapsulated oil”.   Applicant’s limitation in claim 1 is: “the granulated powder comprises less than 30% be weight of encapsulated oil based on the total weight of the granulated powder”.  There is no loading concept or limitation present in the argued claim 1.  Furthermore, from the provided disclosure by the applicant this loading amount is no different that the real encapsulated perfume amount in detergent composition.  
The applicant argues that the amount of perfume in the microcapsule of Dreja is 34%, which is outside the claimed range.  While the applicant is correct that the microcapsules of the examples of Dreja et al. contain 34% of perfume, this is not the feature being claimed in the instant claims.  Claim 1 recites, in part, “a granulated powder comprising particles made of: a) a water soluble polymer matrix, and b) an oil phase comprising a perfume dispersed in said water soluble polymer matrix, said oil being at least partly encapsulated in microcapsules, wherein the granulated powder comprises up to less than 30% by weight of encapsulated oil based on the total weight of the granulated powder”.  The granulated powder includes particles, but is not exclusively the particles.  As such, the applicant’s discussion of the amount of perfume present in the microcapsules is not germane to the claimed composition.  The amount of encapsulated oil based on the total amount of the powder, which may include other components, is the proper measure, and was addressed in the final rejection.
B-   In response to applicant’s argument (pages 7-8) about teaching of Dreja that “As shown in Table 1, scent-imparting composition El is not a perfume per se. Rather, it includes sucrose crystals, bentonite, beta-cyclodextrin, perfume microcapsules, PEG 8000, and blue dye (see Table 1). Thus, this teaching of Dreja relating to 15 wt.% of scent-imparting composition E1 is not relevant to the microcapsules having perfume loading in an amount of…..”, is not persuasive.  Applicant’s argument is a mere reference to other teachings or alternative embodiments of Dreja and it is in no conflict with the other 15% teaching of this prior art of record; [133].  It is noteworthy that applicant has referred to another teaching of Dreja wherein it teaches the perfume amount of 0.1-15%; [61].  Argument, based on evidence, is not convincing. 
C-  In response to applicant’s argument (page 9) about claim 14, it is noted that the argument is referred to previous remarks on the percent amount of perfume which allegedly is not taught by combination of Dreja and Souter, irrespective of the teaching of Frankenbach on the claimed type of encapsulate material being a cationic polymer. Please see the parts A and B above.  Contrary to applicant’s “hindsight” argument, the combination is deemed as proper with a qualified motivation as explained on the corresponding final rejection.  Note that; it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
D-  In response to applicant’s argument (page 10-11) that; “The Office has further asserted that “the analogous art of Jones teaches a powder detergent composition (claim 18) comprising sodium sulfate as filler in the amount of 17-35%%; [46]” (see Page 4 of the Office Action dated 02/15/2022).  Applicant respectfully disagrees. While Jones teaches a powder detergent composition comprising sodium sulfate as filler, Jones fails to remedy the deficiency of the teachings of Souter and Dreja addressed above. Jones does not teach nor suggest that the granulated powder comprises less than 30% by weight of encapsulated oil based on the total weight of the granulated powder”.  It is noted that the argument is a repetition of the previous one (as responded to before) and is not about the combinability of Jones with primary prior art(s) of record, and thus not persuasive.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./Examiner, Art Unit 1767
2022/04/28                          

/LIAM J HEINCER/           Primary Examiner, Art Unit 1767